   Case: 1:20-cv-00094-ACL Doc. #: 4 Filed: 04/21/20 Page: 1 of 5 PageID #: 31



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

FREDERICK HACKNEY,                                )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 1:20-CV-94 ACL
                                                  )
JASON FINCH, et al.,                              )
                                                  )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of plaintiff Frederick Hackney’s self-represented

complaint. For the reasons discussed below, the Court will order plaintiff to file a signed, amended

complaint on a Court-provided form. Plaintiff will also be directed to either file an Application to

Proceed in District Court without Prepaying Fees or Costs, or pay the $400 filing fee.

                                           Background

       On April 8, 2020, twenty inmates at the Ste. Genevieve Detention Center, including

plaintiff, filed a lawsuit pursuant to 42 U.S.C. § 1983, against six defendants. ECF No. 1. The

focus of the § 1983 complaint is an allegation of deliberate indifference to the health and safety of

plaintiffs when defendants did not wear proper protective equipment in the month of March 2020,

at the Ste. Genevieve County Jail, to protect named plaintiffs from potential exposure and spread

of the COVID-19 virus. Because the Court does not allow multiple prisoners to join together in a

single lawsuit under Federal Rule of Civil Procedure 20, the complaint was severed and new cases

opened for each individual plaintiff. See ECF No. 2. The instant case is one of the newly created

cases brought by a severed plaintiff.
   Case: 1:20-cv-00094-ACL Doc. #: 4 Filed: 04/21/20 Page: 2 of 5 PageID #: 32



                                             Discussion

       The complaint in this matter is defective for multiple reasons. First, and foremost, the

complaint is not signed by plaintiff. Rule 11(a) of the Federal Rules of Civil Procedure requires

an unrepresented party to personally sign all of his pleadings, motions, and other papers, and

requires courts to “strike an unsigned paper unless the omission is promptly corrected after being

called to the . . . party’s attention.” Similarly, the local rules of this Court also require that all

filings be signed by a self-represented party. E.D. Mo. L.R. 2.01(A)(1).

       Second, the complaint alleges violations of the rights of a group of inmates as a whole.

While federal law authorizes plaintiff to plead his own case personally, he lacks standing to bring

claims on behalf of others. See Warth v. Seldin, 422 U.S. 490, 499 (1975) (stating that, in general,

to satisfy the standing requirement, a plaintiff “must assert his own legal rights and interests, and

cannot rest his claim to relief on the legal rights or interests of third parties.”). Moreover, a non-

attorney, self-represented litigant may not represent someone else in federal court. See 28 U.S.C.

§ 1654; Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998) (stating that “because pro se means

to appear for one’s self, a person may not appear on another person’s behalf in the other’s cause.

A person must be litigating an interest personal to him.”); Lewis v. Lenc–Smith Mfg. Co., 784 F.2d

829, 830 (7th Cir. 1986) (stating that a person who is not licensed to practice law may not represent

another individual in federal court).

       Because plaintiff is self-represented, the Court will give him the opportunity to file a

signed, amended complaint to set forth his own claims for relief. Plaintiff should type or neatly

print his complaint on the Court’s prisoner civil rights form, which will be provided to him. See

E.D. Mo. L.R. 2.06(A) (“All actions brought by self-represented plaintiffs or petitioners should be

filed on Court-provided forms where applicable.”). In the “Caption” section of the Court-provided



                                                  2
   Case: 1:20-cv-00094-ACL Doc. #: 4 Filed: 04/21/20 Page: 3 of 5 PageID #: 33



form, plaintiff should clearly name each and every party he is intending to sue. See Fed. R. Civ.

P. 10(a) (“The title of the complaint must name all the parties”).

       In the “Statement of Claim” section, plaintiff should provide a short and plain statement of

the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be “limited as far as practicable to a

single set of circumstances.” See Fed. R. Civ. P. 10(b). Plaintiff should begin by writing the

defendant’s name. In separate, numbered paragraphs under that name, plaintiff should write a

short and plain statement of the factual allegations supporting his claim against that specific

defendant. If plaintiff is suing more than one defendant, he should follow the same procedure for

each defendant.

       It is important that plaintiff establish the responsibility of each separate defendant for

harming him. That is, for each defendant, plaintiff must allege facts showing how that particular

defendant’s acts or omissions violated his constitutional rights. See Madewell v. Roberts, 909 F.2d

1203, 1208 (8th Cir. 1990) (“Liability under § 1983 requires a causal link to, and direct

responsibility for, the deprivation of rights.”). It is not enough for plaintiff to make general

allegations against all the defendants as a group. Rather, plaintiff needs to provide the role of each

named defendant in this case, in order that each specific defendant can know what he or she is

accused of doing. Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)

(stating that the essential function of a complaint “is to give the opposing party fair notice of the

nature and basis or grounds for a claim”) (internal quotations and citation omitted). The Court

emphasizes that the “Statement of Claim” requires more than “labels and conclusions or a

formulaic recitation of the elements of a cause of action.” Neubauer v. FedEx Corp., 849 F.3d

400, 404 (8th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).



                                                  3
   Case: 1:20-cv-00094-ACL Doc. #: 4 Filed: 04/21/20 Page: 4 of 5 PageID #: 34



       Plaintiff is warned that the filing of an amended complaint completely replaces the

original complaint. This means that claims that are not re-alleged in the amended complaint will

be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928

(8th Cir. 2005) (“It is well-established that an amended complaint supercedes an original complaint

and renders the original complaint without legal effect”). If plaintiff fails to file an amended

complaint on a Court-provided form within thirty days in accordance with the instructions set forth

herein, the Court will dismiss this action without prejudice and without further notice to plaintiff.

       Finally, plaintiff has neither paid the $400 filing fee, nor sought leave to proceed without

the prepayment of fees or costs. If plaintiff files an Application to Proceed without Prepaying Fees

or Costs, it must be accompanied by a certified copy of his inmate account statement for the six-

month period immediately preceding the filing of the complaint. Plaintiff’s failure to make

specific factual allegations against a defendant will result in the dismissal of that defendant. If

plaintiff fails to pay the filing fee or file an application to proceed without prepayment, within

thirty days, the Court will dismiss this action without prejudice and without further notice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s ‘Prisoner Civil Rights Complaint’ form.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s ‘Application to Proceed in District Court without Prepaying Fees or Costs’ form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint on the

Court’s form within thirty (30) days of the date of this Order.

       IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or file an

application to proceed without prepayment within thirty (30) days of the date of this Order.



                                                  4
   Case: 1:20-cv-00094-ACL Doc. #: 4 Filed: 04/21/20 Page: 5 of 5 PageID #: 35



       IT IS FINALLY ORDERED that if plaintiff files an application to proceed without

prepayment, he must also file a certified copy of his inmate account statement for the six-month

period preceding the filing of the complaint.

       If plaintiff fails to timely comply with this order, the Court will dismiss this action

without prejudice and without further notice.

       Dated this 21st day of April, 2020.


                                                /s/ Abbie Crites-Leoni
                                                ABBIE CRITES-LEONI
                                                UNITED STATES MAGISTRATE JUDGE




                                                5
